Citation Nr: 1410778	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-24 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) including service connection for the cause of the Veteran's death and compensation under the provisions of 38 U.S.C.A. § 1151 for the Veteran's death.  

2.  Eligibility for Dependent's Educational Assistance (DEA) under 38 U.S.C.A. § chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The late Veteran had active naval service from April 1978 to November 1978.  He died in January 2004.  The appellant in the present appeal is his surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claim for DIC benefits based on service connection for the Veteran's cause of death, DEA benefits, and service connection for bipolar disorder and posttraumatic stress disorder (PTSD) based on accrued benefits.  The appellant timely appealed this adverse determination as to the claims for DIC and DEA benefits.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for cause of the Veteran's death.  She contends that the Veteran suffered from psychiatric problems that began due to sexual assault in service that ultimately caused his death by overdose in 2004.  Additional action is required by the agency of original jurisdiction (AOJ) prior to Board adjudication of these claims.  See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Additionally, as to notice to the appellant, certain additional notice requirements attach in the context of a claim for dependency and indemnity compensation benefits based on service connection for the cause of death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009).  Generally, 38 U.S.C.A. § 5103(a) notice for a dependency and indemnity compensation case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a condition not yet service-connected.  The content of the notice letter will depend upon the information provided in the claimant's application.

In April 2013, the appellant testified before the undersigned Veterans Law Judge, indicating that she thought she had an autopsy report for the Veteran.  It was noted at the hearing that the Veteran's death certificate shows that an autopsy was performed.  An autopsy report has not yet been associated with the claims folder, and it does now appear that an attempt to obtain the report is documented.  VA's duty to assist set forth at 38 C.F.R. § 3.159 dictates that attempts be made to associate this report with the claims folder.  This must be done by the AOJ.  As such, remand is required.  

The appellant urges that the Veteran suffered from bipolar disorder and PTSD based on a sexual assault by a superior noncommissioned officer in service in 1978.  The record reflects that in 2003 he was seeking VA treatment for men who were victims of sexual assault in service.  The service personnel records (SPRs) and service treatment records (STRs) reflect that the Veteran was separated from service after it was discovered that he was homosexual and had engaged in homosexual activity off base over a weekend.  She also states that he told her that a friend of his was killed in a drive by shooting, which the Veteran perceived as retaliation for the incident.  She married the Veteran in 1991, years after the incident allegedly took place, and she had no firsthand knowledge of the incidents.  Nonetheless, the appellant urges that the SPRs inaccurately reflect what happened to the Veteran in service.  

The appellant alternately urges that the Veteran's death was caused by VA inasmuch as VA wrongly prescribed medications in large doses that interacted poorly, and that this caused him to overdose.  She also asserts that the medications he was prescribed for medical ailments were inappropriate for a person with his mental health issues.  

For purposes of establishing entitlement to section 1151 benefits, a disability or death is a qualifying additional disability or qualifying death if the disability or death:

(1) was not the result of the Veteran's willful misconduct; and

(2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was -

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(a)-(d). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(1).

In light of the evidence of record, the Board finds that a VA medical opinion regarding the relationship between the Veteran's death and (1) service and (2) medical treatment provided to the Veteran prior to his death, is necessary in this case in order to satisfy the requirements of 38 U.S.C.A. § 5103A(a).

The Board finds that the Veteran should be provided proper notice as to the claim she is making based on the provisions of 38 U.S.C.A. § 1151 prior to Board review.  Thereafter, and following the additional development to include obtaining a medical opinion, the AOJ should readjudicate the claim for DIC with consideration of her allegations relevant to 38 U.S.C.A. § 1151.  
In addition, the evidence of record shows that the Veteran received treatment for mental health issues at various facilities.  The appellant should be requested to provide or authorize the release of any relevant records that have not yet been obtained.

Accordingly, the case is REMANDED to the RO or the AMC for the following action:

1.  The RO should send the appellant a VCAA notice letter that complies with the requirements of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159, Hupp, supra, and 38 U.S.C.A. § 1151. 

Request that the appellant provide or authorize the release of relevant medical records that are not yet of record, including those from Johns Hopkins (1978), Maryland State Hospital, Spring Grove Hospital (1973), Alcohope (1988), Florida Hospital (1995), and Martin Memorial (2001).

If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).  The appellant must then be given an opportunity to respond.

2.  Obtain a copy of the autopsy report referenced in the Veteran's death certificate.  

3.  Obtain any additional VA treatment records for the Veteran including all records from the Spartanburg VA facility dated from June 2003.  

4.  After the above steps are complete, refer the Veteran's claims file to an appropriate specialist(s) to obtain opinions as to the question of the VA treatment that the Veteran was receiving in the months preceding his death and whether the VA improperly treated the Veteran's diseases for which he was taking medication at the time of his death, and whether this improper treatment in any way led to his death.  The examiner(s) must review the entire claims file, including the Veteran's service treatment records, newly submitted treatise evidence, medical records, lay statements, and hearing testimony.  After a thorough review of the records, the examiner(s) should answer the following question(s) and identify the basis upon which the opinion(s) is/are based: 

a.  Is it at least as likely as not, (i.e., is there a 50/50 chance) that the Veteran's psychiatric disabilities present prior to his death were causally related to his alleged sexual assault in service or otherwise to service?  

b.  Was the Veteran's death caused by hospital care, medical or surgical treatment, or examination furnished the Veteran?  Was the proximate cause of the death carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the death an event not reasonably foreseeable?  Was the treatment of the Veteran the proximate cause of a Veteran's death; did his VA care cause the Veteran's death; did VA fail to exercise the degree of care that would be expected of a reasonable health care provider or did it furnish the hospital care or medical or surgical treatment without the Veteran's informed consent?  

In this regard, the specialist's attention is directed to the appellant's assertions that VA improperly prescribed medication to the Veteran in a non-controlled manner so the Veteran could overdose.  She also asserts that the medication was improperly prescribed in light of his alcoholism, mental health issues and prior misuse of medication.  

c.  Is it at least as likely as not that the dilated cardiomyopathy and cardiovascular atherosclerosis, which contributed to death, were related to active service?

If the requested opinion(s) cannot be provided without resort to speculation, the examiner(s) should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

5.  The RO/AMC should readjudicate the appellant's claims of entitlement to DIC for cause of the Veteran's death including under 38 U.S.C.A. § 1151 based on VA treatment and DEA chapter 35 benefits.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case addressing the denied benefit.  After the appellant and her representative have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


